Appeal from an order of the Family Court, Onondaga County (Martha E. Mulroy, J.), entered July 3, 2008 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that the subject child is a neglected child.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Family Court properly determined that respondent mother neglected the child who is the subject of this proceeding based upon evidence that her four other children were determined to be neglected by her. “[T]he evidence demonstrated that the prior detérmination[s] of neglect [were] sufficiently proximate in time to the birth of the subject child that the conditions which led to the older children’s removal continued to exist, and that [the mother] suffers from such an impaired level of parental judgment as to create a substantial risk of harm to any child in her care” (Matter of Suzanne RR., 48 AD3d 920, 922 [2008]; see Matter of Hunter YY., 18 AD3d 899, 900 [2005]). Present—Scudder, P.J., Martoche, Smith, Carni and Green, JJ.